Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura (US 2016/0016440 A1).
Regarding claim 1
Regarding claims 4 and 10, figure 1 depicts a recess portion (100) recessed inward in the tire width direction is formed in the tire side portion; the recess portion comprises a maximally recessed portion (the entire 100 region is maximally recessed portion compared to the tire side section 20 [00222] recessed maximally inward in the tire width direction; and the gap is formed in the maximally recessed portion [0011, 0022, 0028]. 
Regarding claims 5 and 13, wherein the first projection is arranged at a position different in the tire radial direction form a positon of the second projection (figure 3b). 
Regarding claim 6, figure 3b depicts the interval in the tire circumferential direction between the first projection and the second projection is set to two time or less of a thickness of the first projection in the tire circumferential direction. 

Claim(s) 1-3, 5-7, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroshi et al (US 2012/0097305 A1). 
Regarding claim 1, Kuroshi et al depicts a tire comprising a projection group (100) having projections (110,120,130), each of which has a plate shape projected outward in a tire width direction from a surface of a tire side portion (figure 2), wherein: the projection group is arranged between a maximum width position  in  the surface of the tire side portion and an outer end of a bead core (figure2); the projection group comprises a first projection (110) extended in a tire radial direction, and a second projection (130) arranged adjacent to the first projection and extended in the tire radial direction at an outer side in the tire radial direction with respect to the first projection; a gap is formed between the first projection and the second projection in a view from a tire circumferential direction; and a size of the gap in the tire radial 
Regarding claim 2, Kuroshi describes the size of the gap in the tire radial direction is uniform between the surface of the tire side portion and a distal end of the projection group in a tire width direction as a predetermine value, which one ordinary skill in the art would recognize as uniform [0046]. 
Regarding claims 3 and 8, figure 6 depicts the projection group further comprises a third projection arranged adjacent to the second projection and extended in the tire radial direction at the outer side in the tire radial direction with respect to the second projection, and part of the third projections is overlapped with the second projection. 
Regarding claims 5 and 11-12, wherein the first projection is arranged at a position different in the tire radial direction form a positon of the second projection (figure 6). 
Regarding claim 6, Kuroshi describes the interval in the tire circumferential direction between the first projection and the second projection is set to two time or less of a thickness of the first projection in the tire circumferential direction [0012]. 
Regarding claim 7, figure 6 depicts the second projection is arranged at a position different in the tire circumferential direction from a position of each of the first projection and the third projection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4, 9-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroshi et al (US 2012/0097305 A1) in view of Matsumura (US 2016/0016440 A1).
Regarding claims 4 and 9-10, Kuroshi describes the size of the gap in the tire radial direction is uniform between the surface of the tire side portion and a distal end of the projection group in a tire width direction as a predetermine value, which one ordinary skill in the art would recognize as uniform [0046] but is silent to the recess portion recessed inward in the tire width direction is formed in the tire side portion, the recess portion comprises a maximally recessed portion recessed maximally inward in the tire width direction and the gap is formed in the maximally recessed portion.  Nonetheless, analogous art, Matsumura, depicts a recess portion (100) recessed inward in the tire width direction is formed in the tire side portion; the recess portion comprises a maximally recessed portion (the entire 100 region is maximally recessed portion compared to the tire side section 20 [00222] recessed maximally inward in the tire width direction; and the gap is formed in the maximally recessed portion [0011, 0022, 0028] in figure 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire taught by Kuroshi to include the recessed portion taught by Matsumura in order to allow air in the circumferential recessed section to be easily discharged outside [0036].
Regarding claim 13, Kuroshi depicts wherein the first projection is arranged at a position different in the tire radial direction form a positon of the second projection (figure 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mishima (US 2015/0013868 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749